DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to amendment filed on 10/18/2021.
3.        Claims 1-7 are pending.  Applicant has amended claims 1-7.

EXAMINER'S AMENDMENT
4.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Xiongying Tu (Reg. No.:73,446) on 10/27/2021.  Mr. Tu has authorized examiner to amend Claims 1, 3-4 and 6 during the telephone interview as follow:

 In claim 1,
line 4, amend “atmosphere containing ammonia” to “atmosphere containing ammonia gas”. 
line 5, amend “porous silicon, the magnesium” to “porous silicon and magnesium nitride, wherein the magnesium”.
line 6 amend “having” to “has”.
line 6, amend “; and” to “, wherein the atmosphere containing ammonia gas is a mixed atmosphere of the ammonia gas and a protective gas; and”.
line 7, after “crude product”, delete “containing porous silicon”.


line 4, amend “atmosphere; the reaction” to “atmosphere; the reaction of silicon powder and magnesium powder”. 

3)  		In claim 4,
line 3, after “in the step (1),” delete “the atmosphere containing ammonia gas is a mixed atmosphere of the ammonia gas and a protective gas, in which”.

4)     In claim 6,
lines 4-5, after “crude product”, delete “containing porous silicon”.
line 6, amend “the reaction” to “the reaction of the magnesium silicide raw material”.

                                                         Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 

The present claims are allowable over the closest prior art taught by Ning et al (CN105845918, IDS cited reference by applicant, see machine translation) and Biao et al (CN105347346, IDS cited reference by applicant, see machine translation).

Ning discloses a preparation method for a porous silicon for a lithium-ion battery, comprising:
conducting a reaction of a magnesium silicide raw material with an nitrogen atmosphere for 10-20 hours at 600-800° C; and 
subjecting to an acid pickling treatment to obtain porous silicon for the lithium-ion battery (abstract, paragraphs 0013, 0015, 0019, 0031, 0032).

However, Ning does not disclose preparing method of an ant nest like porous silicon comprising:
conducting a reaction of a magnesium silicide raw material reacting with an ammonia gas or an atmosphere containing ammonia gas to obtain a crude product containing porous silicon and magnesium nitride, wherein the magnesium silicide raw material has a particle size of 0.2-10 um, wherein the atmosphere containing ammonia gas is a mixed atmosphere of the ammonia gas and a protective gas; and
subjecting the crude product obtained in the step (1) to obtain the ant nest like porous silicon.

	Biao discloses a preparation method of porous silicon for lithium-ion battery comprising (1) conducting a reaction of a magnesium silicide raw material with air or other mixed gas containing oxygen for 2-18 hours at 300-800°C to obtain a product and (2) the product is processed through acid pickling treatment to obtain porous silicon (abstract, paragraphs 0011-0014, 0018-0020, 0022, 0069, examples).

	However, Biao does not disclose or suggest preparing method of an ant nest like porous silicon comprising (1) conducting a reaction of a magnesium silicide raw material with an ammonia gas or an atmosphere containing ammonia gas to obtain a crude containing porous silicon and magnesium nitride, wherein the magnesium silicide raw material has a particle size of 0.2-10 um, wherein the atmosphere containing ammonia gas is a mixed atmosphere of the ammonia gas and a protective gas; and 
	(2) subjecting the crude product obtained in the step (1) to obtain the ant nest like porous silicon.



Further, applicant amendment to the specification and abstract overcomes the specification objections of record.

Further, applicant amendment to the claims overcomes the claim objections of record.
	
	Thus, it is clear Ning and Biao, either alone or in combination, do not disclose or suggest the present invention.

In light of the above, the present claims 1-7 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        11/09/2021